
	

113 HR 4472 IH: US–Israel Global Neuroscience Partnership Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4472
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Fattah introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for the establishment of a grant program to support United States-Israeli cooperation
			 for neuroscience-related research, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the US–Israel Global Neuroscience Partnership Act of 2014.
		2.Findings
			Congress finds that—
			(1)it is in the highest national security interests of the United States to develop
			 neuroscience-related research and neurotechnology;
			(2)the State of Israel is a steadfast ally of the United States;
			(3)the special relationship between the United States and Israel is manifested in a variety of
			 cooperative scientific research and development programs, such as—
				(A)the United States-Israel Binational Science Foundation; and
				(B)the United States-Israel Binational Industrial Research and Development Foundation;
				(4)those programs have made possible many scientific, technological, and commercial breakthroughs in
			 the fields of life sciences, medicine, bioengineering, agriculture,
			 biotechnology, communications, and others;
			(5)in December 2011 the Office of Science and Technology Policy was directed by Congress to establish
			 an Interagency Working Group on Neuroscience which was chartered on June
			 20, 2012, is housed at the White House, and is currently convening
			 representatives across the Federal Government to make recommendations
			 about the future of neuroscience research;
			(6)Israeli scientists and engineers are at the forefront of research and development in the field of
			 neuroscience;
			(7)Israel Brain Technologies is a nonprofit organization whose mission is to turn Israel into a global
			 brain technology and research leader by—
				(A)supporting applied brain research;
				(B)accelerating brain technology development;
				(C)creating and fostering a community around neurotechnology; and
				(D)attracting key stakeholders to partner and support brain technology in Israel; and
				(8)enhanced cooperation between the United States and Israel for the purpose of research and
			 development of neuroscience would be in the national interests of both
			 countries.
			3.Grants for neuroscience-related research
			(a)AuthorityThe Secretary, acting through the Director of the National Institutes of Health, in consultation
			 with the BIRD or BSF, shall award grants to eligible entities for
			 neuroscience-related research.
			(b)Application
				(1)Submission of applicationsTo receive a grant under this section, an eligible entity shall submit an application to the
			 Secretary containing such information and assurances as the Secretary, in
			 consultation with the BIRD or BSF, may require.
				(2)Selection of eligible entitiesThe Secretary, in consultation with the Directors of the BIRD and BSF, may review any application
			 submitted by any eligible entity and select any eligible entity meeting
			 criteria established by the Secretary, in consultation with the Advisory
			 Board, for a grant under this section.
				(c)Amount of grantThe amount of each grant awarded for a fiscal year under this section shall be determined by the
			 Secretary, in consultation with the BIRD or BSF.
			(d)Recoupment
				(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish
			 procedures and criteria for recoupment in connection with any eligible
			 project carried out by an eligible entity that receives a grant under this
			 section, which has led to the development of a product or process which is
			 marketed or used.
				(2)Amount required
					(A)Except as provided in subparagraph (B), such recoupment shall be required as a condition for award
			 and be proportional to the Federal share of the costs of such project, and
			 shall be derived from the proceeds of royalties or licensing fees received
			 in connection with such product or process.
					(B)In the case where a product or process is used by the recipient of a grant under this section for
			 the production and sale of its own products or processes, the recoupment
			 shall consist of a payment equivalent to the payment which would be made
			 under subparagraph (A).
					(3)WaiverThe Secretary may at any time waive or defer all or some of the recoupment requirements of this
			 subsection as necessary, depending on—
					(A)the commercial competitiveness of the entity or entities developing or using the product or
			 process;
					(B)the profitability of the project; and
					(C)the commercial viability of the product or process utilized.
					(e)Private fundsThe Secretary may accept contributions of funds from private sources to carry out this Act.
			(f)ReportNot later than 180 days after receiving a grant under this section, each recipient shall submit a
			 report to the Secretary—
				(1)documenting how the recipient used the grant funds; and
				(2)evaluating the level of success of each project funded by the grant.
				4.International Neuroscience-Related Research Advisory Board
			(a)EstablishmentThere is established in the National Institutes of Health an International Neuroscience-Related
			 Research Advisory Board.
			(b)DutiesThe Advisory Board shall advise the Secretary on—
				(1)criteria for the recipients of grants awarded under section 3(a);
				(2)the total amount of grant money to be awarded to all grantees selected by the Secretary, in
			 consultation with the BIRD; and
				(3)the total amount of grant money to be awarded to all grantees selected by the Secretary, in
			 consultation with the BSF, for each fiscal year.
				(c)Membership
				(1)CompositionThe Advisory Board shall be composed of—
					(A)1 member appointed by the Director of the National Science Foundation;
					(B)1 member appointed by the Director of the National Institutes of Health;
					(C)1 member appointed by the Director of the National Institute of Standards and Technology; and
					(D)in addition to the member appointed under subparagraph (B), 3 members who shall be Israeli
			 citizens, appointed by the Director of the National Institutes of Health
			 after consultation with appropriate officials in the Israeli Government.
					(2)Deadline for appointmentsThe initial appointments under paragraph (1) shall be made not later than 60 days after the date of
			 enactment of this Act.
				(3)TermEach member of the Advisory Board shall be appointed for a term of 4 years.
				(4)VacanciesA vacancy on the Advisory Board shall be filled in the manner in which the original appointment was
			 made.
				(5)Basic pay
					(A)CompensationA member of the Advisory Board shall serve without pay.
					(B)Travel expensesEach member of the Advisory Board shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with applicable provisions of subchapter I of
			 chapter 57 of title 5, United States Code.
					(6)QuorumThree members of the Advisory Board shall constitute a quorum.
				(7)ChairpersonThe Chairperson of the Advisory Board shall be designated by the Director of the National
			 Institutes of Health from among the members appointed by the Director at
			 the time of the appointment.
				(8)MeetingsThe Advisory Board shall meet at least once annually at the call of the Chairperson.
				(d)TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Advisory Board.
			5.DefinitionsIn this Act:
			(1)Advisory boardThe term Advisory Board means the International Neuroscience-Related Research Advisory Board established by section 4(a).
			(2)BIRDThe term BIRD means the Israel-United States Binational Industrial Research and Development Foundation.
			(3)BSFThe term BSF means the United States-Israel Binational Science Foundation.
			(4)Eligible entityThe term eligible entity means a joint venture comprised of both Israeli and United States private business entities or a
			 joint venture comprised of both Israeli academic persons (who reside and
			 work in Israel) and United States academic persons, that—
				(A)carries out an eligible project; and
				(B)is selected by the Secretary, in consultation with the BIRD or BSF, using the criteria established
			 by the Secretary, in consultation with the Advisory Board.
				(5)Eligible projectThe term eligible project means a project to encourage cooperation between the United States and Israel on
			 neuroscience-related research.
			(6)SecretaryThe term Secretary means the Secretary of Health and Human Services.
			6.TerminationThe grant program authorized under section 3 and the Advisory Board shall terminate upon the
			 expiration of the 7-year period which begins on the date of the enactment
			 of this Act.
		7.Authorization of appropriationsThe Secretary is authorized to expend not more than $20,000,000 to carry out this Act for each of
			 fiscal years 2014 through 2020.
		
